        Case 2:18-cv-00284-CMR Document 74-1 Filed 02/21/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS                           MDL NO. 2724
PRICING ANTITRUST LITIGATION                             16-MD-2724

                                                         HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

Ahold USA, Inc., et al. v. Actavis Holdco U.S.,          18-cv-02641
Inc., et al.

The Kroger Co, et al. v. Actavis Holdco U.S.,            18-cv-284
Inc., et al.



        DECLARATION OF JAY D. SMITH IN SUPPORT OF VALEANT
    AND OCEANSIDE’S MOTION TO DISMISS DIRECT PURCHASERS’ FIRST
  AMENDED COMPLAINT AND KROGER PLAINTIFFS’ AMENDED COMPLAINT


       I, Jay D. Smith, declare under penalty of perjury that the following is true and correct:

       1.      I am a Senior Paralegal in the law firm Norton Rose Fulbright US LLP, counsel to

Defendants    Valeant   Pharmaceuticals    North    America     LLC,    Valeant    Pharmaceuticals

International, and Oceanside Pharmaceuticals, Inc. (collectively, “Valeant”). As such, I am fully

familiar with the facts set forth below and the facts are within my personal knowledge. I make

this declaration in support of Valeant and Oceanside’s Motion to Dismiss Direct Purchasers’

First Amended Complaint and Kroger Plaintiffs’ Amended Complaint pursuant to Fed. R. Civ.

12(b)(6).

       2.      Attached as Exhibit 1 is a true and correct copy of a letter dated August 14, 2015,

from Representative Elijah E. Cummings, Ranking Member, Committee on Oversight and

Government Reform, United States House of Representatives, and Senator Bernard Sanders,

Ranking Member, Subcommittee on Primary Health and Retirement Security, Committee on
        Case 2:18-cv-00284-CMR Document 74-1 Filed 02/21/19 Page 2 of 2




Health, Education, Labor, and Pensions, United States Senate that I obtained from the publicly

available archives on the website for the Committee on Oversight and Reform, United States

House of Representatives at https://oversight.house.gov/news/press-releases, on January 15,

2019. For reasons unknown to me, the publically available link to Exhibit 1 is inactive.

       I declare under penalty of perjury that the foregoing is true and correct.


Executed on February 21, 2019.
                                                             /s/ Jay D. Smith
                                                               Jay D. Smith
